Title: To Benjamin Franklin from Edward Bridgen, 23 October 1782
From: Bridgen, Edward
To: Franklin, Benjamin


London Octr 23 1782
I was much obliged by the honour of your Excellency’s favour of the 25th: of last Month which did not arrive until the 9th. Currant.
I feel myself much indebted to you My Dr: Sir for the kind interest you have taken in my affairs in No: Carolina: I fancy nothing will now be done until a Peace is made, which is not far off. On this Account I now beg leave to trouble your Excellency, with the Proposals, formerly hinted at, respcting the Copper Coinage for the United States, which if you Sir approve, I beg you would have the goodness to forward to Congress by the first good Opportunity.
I think the proposals are advantageous to the States, however if, upon enquiry, the buisness can be done more advantgeously in any other Country (for I am certain that it cannot here) I have nothing more to say, but that I should be happy to be in posession of Some of the first coin.
I have a Seperate paper on the Subject of the Designs, which I shall take the liberty to Trouble you with the next good opportunity I have, which I hope will be soon; but at present I have not time to transcribe it.
I also have receiv’d a letter from Mr Bowens respecting the Case of Books & Maps Sent by the Governor to your Excellency; giving me an Acct that the Capt: had lost the Case, and requesting to know its Value? I accordingly wrote to the Govr: immediately, to know its Value, but have receiv’d as yet no Answer: therefore must request Sir that you would send Mr Bowens of what Value the Case was?
I have the honour to be with great respect and Esteem Your Excellency’s much obliged & Obedt Servt
Edward Bridgen
His Excellency Benjn: Franklin Esqr
